PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov



In re Application of 
YU et al.
Application No. 16/209,744
Filed: 4 Dec 2018
For: HIGH PENETRATION PRODRUG COMPOSITIONS OF MUSTARDS AND MUSTARD-RELATED COMPOUNDS
:
:
:
:	DECISION ON PETITION
:
:
:
Docket No.: 151246.00026

This is a decision on the petition under 37 CFR 1.137(a), filed February 23, 2021, to revive the above-identified application.    
                  
The petition is GRANTED.
	
The application became abandoned for failure to reply in a timely manner to the Requirement for Restriction/Election mailed July 1, 2019, which set a shortened statutory period for reply of two (2) months.  No extension of times under the provisions of 37 CFR 1.136(a) were obtained.  Accordingly, the application became abandoned on September 2, 2019.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of a Response to Restriction/Election Requirement, (2) the petition fee of $1050.00; and (3) a proper statement of unintentional delay.  

It is not apparent whether the person signing the statement of unintentional delay was in a position to have firsthand or direct knowledge of the facts and circumstances of the delay at issue.  Nevertheless, such statement is being treated as having been made as the result of a reasonable inquiry into the facts and circumstances of such delay.  See 37 CFR 11.18. See MPEP § 711.03(c)(II)(C).  In the event that such an inquiry has not been made, petitioner must make such an inquiry.  If such inquiry results in the discovery that it is not correct that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137 was unintentional, petitioner must notify the Office.

The application file is being forwarded to the Technology Center Group Art Unit 1628 for processing.

Any questions concerning this decision may be directed to the undersigned at (571) 272-4914.  

/Ramesh Krishnamurthy/

Petitions Examiner
Office of Petitions